Title: Joseph C. Cabell to James Madison, 12 January 1832
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Richmond.
                                
                                Jan. 12. 1832.
                            
                        
                        Your favour of 2d. ult: was received in due time by the mail at this place. The copy of your letter to Mr.
                            Townsend of South Carolina was communicated to Mr. Pleasants, agreeably to your permission: & it would have been
                            returned to you in conformity to your request, before now, had it not been for my indisposition, leaving me barely time to
                            attend to my indispensable duties at this place. I hope the course taken by Mr. Clay & his friends in regard to
                            the modification of the Tariff will quell the excitement to the South. Thus far no important measure has passed the
                            Legislature. From present appearances, I should infer that very little will be done this winter. The new Constitution has
                            brought in new men, with new views: & the scene appears to me vastly changed. I apprehend that the West will wield
                            its encrease of power to press the subject of emancipation much beyond the point to which the East will be disposed to go:
                            & I fear this subject is to convulse us for years to come. I am truly sorry to learn that your health is not
                            restored. I fervently hope that your Rheumatism will depart, and that you will be restored to perfect health. Mrs. Cabell
                            joins me in every good wish for yourself & Mrs. Madison. very respectfully & truly yours
                        
                            
                                Jos: C: Cabell.
                            
                        
                    